DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's amendment and response filed on 6/17/2022 has been received and entered in to the case. 
	Claims 1-14, 16-20, 22 and 25 have been canceled, and claims 15, 21 and 23-24 have been considered on the merits. All arguments have been fully considered. 
	Response to Amendment
The declaration under 37 CFR 1.130(a) filed on 6/17/2022 is sufficient to overcome the rejection of claims 15-24 based on Lee et al.  The declaration discloses that the subject matter disclosed in the Lee reference is directly or indirectly from an inventor of the instant application.
The claim rejection under 35 USC §102 is withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 15 disclose “the exosome” in line 3. There is no antecedent basis for the term. 
The term “the cell” in line 12 of claim 15 is not clear if the term intends to point out “a first cell” or “a second cell” or “a cell” in the phrase of “exosome capable of inducing reprogramming a cell.” Clarification is required. 
The terms “the cell” and “the culture medium” in line 13 of claim 15 are not clear which cell and culture medium the terms are intended to point out. There are “first culture medium” in line 4, and “a culture medium free of cells” in lines 12-13. Clarification is required. 
The term “the culture medium” in line 18 of claim 15 is not clear if “the culture medium” is referring “a culture medium free of cells” in the method steps for producing the exosomes or “a first culture medium.” Clarification is required. 
Claim 15 discloses types of culture medium in the wherein clause. While it appears that based on the second cell type, the culture medium or the first culture medium would be selected. However, the instant claim does not limit the second cells and the culture medium as such. Rather the scope of the claim would encompass an embodiment that a neural precursor cell as a second cell can be produced by using a dermal papilla cell medium, a hepatocyte medium or an adipocyte medium since the second cell and the culture medium is limited as any one of the listed species. If the intended combination has to be specific for the second cell and the culture medium, applicant is advised to amend the claims accordingly.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Rejection
Claims 15, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose generically any neural stem cell medium, any dermal papilla cell medium, any hepatocyte medium, or any adipocyte medium for the method of reprogramming a human dermal fibroblast cell into a neural stem cell, a dermal papilla cell, a hepatocyte or an adipocyte. The claims also require a culture medium free of cells that would be stimulated by ultrasound.
While the instant specification as well as claims disclose specific media for specific cell types, however, there is no particular description to each of the cell culture medium, and thus, any known cell culture medium for a neural stem cell, a dermal papilla cell, hepatocyte, or adipocyte would be encompassed by the scope of the claims. There is no particular description in the specification whether any cell culture medium would be suitable for the claimed medium including for ultrasonic treatment as well as for a first culture medium, or the specific cell culture medium for the specific cell type would require any specific ingredients for the claimed invention. 
Example 1 of the specification discloses:
“To obtain reprosomes with neural precursor cell inducing ability, first, ultrasonic stimulation at 20 kHz and 1.0 W/cm2 was directly applied for 5 seconds to the 1×106 HDFs using UltraRepro 1001 (STEMON Inc., Seoul, Republic of Korea) (Hereinafter, this stimulated HDF is referred to as UHDF). 2×105 UHDFs and an ultrasound-treated (at 20 kHz and 5.0 W/cm2, for 10 min) hNSC medium together were cultured in a 35-mm petri dish for one day. The reprosomes were isolated from the UHDF culture medium as follows: the culture medium was centrifuged at 3,000×g for 20 minutes to remove the cell debris and dead cells. Subsequently, a supernatant was passed through a 0.22-mm filter (Minisart® Syringe Filter, Sartorius, Goettingen, Germany). The filtered medium was placed in an Amicon® Ultra-15 100,000 kDa device (Millipore, Billerica, Mass., USA). Then, the medium was centrifuged at 14,000×g for 20 minutes such that the reprosome (iExo) was concentrated.”

This description indicates that HDFs in UltraPrepro 1001 was used for ultrasonic stimulation to obtain UHDF (ultrasonic-treated HDF), and then UHDFs and ultrasound-treated hNSC medium were cultured for 1 day. There is no particular description what the “hNSC medium” is. There is no indication any known medium capable of culturing hNSC would work for the claimed invention. 
For adipocyte, Example 2 discloses the use of adipocyte differentiation-inducing medium for stem cell, particularly, MesenCultTM adipogenetic Differentiation Medium. It is noted that adipocyte medium would be different from an adipocyte differentiation-inducing medium. 
For hepatocyte, Example 3 discloses the use of HCMTM hepatocyte culture medium commercially available from Lonza, Inc.
For dermal papilla cell, Example 4 discloses the use of dermal papilla cell culture medium from Promocell.
There is no description for any other cell culture medium utilized for the claimed dermal papilla cell, hepatocyte or adipocyte. It is not known based on the disclosure that any of known culture medium for the claimed cells would be sufficient enough to produce the claimed invention. 
It appears that exosomes produced by culturing UHDF and ultrasonic-treated culture medium would determine the characteristics of exosomes having distinct features of reprogramming HDF into the desired cell types. It is viewed that the culture medium utilized for the process of making exosomes having specific properties are based on the culture medium used for the process. However, there is no sufficient description such that other well known culture medium suitable for the cells as claimed would be able to carry out the claimed invention. 
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” and further, “The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”
New Matter Rejection
Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claim 23 discloses that the culturing the first cell is performed for 1-6 days in order to reprogram HDF (first cell) into a neural precursor cell. However, the specification discloses culturing only for 5 days in Example 1.
Claim 24 discloses that the culturing the first cell, i.e. HDF, is performed for 10 to 60 days in order to reprogram HDF into a hepatocyte or an adipocyte. However, the specification discloses that to produce adipocyte by reprogramming HDF using reprosomes (Example 2), culturing was conducted for 20 days (para. 86).
The specification discloses that to produce hepatocyte by reprogramming HDF using reprosomes (Example 3), culturing was conducted for 24 days (para. 88). 
There is no disclosure that the culturing being 1-6 days for a neural precursor cell or culturing being 10-60 days for a hepatocyte or an adipocyte. Thus, the instant amendment introduces new matter to the instant application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

Scope of Enablement Rejection
Claims 15, 21 and 23-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific culture medium each for the claimed cell types for the second cell, i.e. for adipocyte, MesenCultTM adipogenetic Differentiation Medium; for hepatocyte, HCMTM hepatocyte culture medium; for dermal papilla cell, dermal papilla cell culture medium from Promocell, does not reasonably provide enablement for any known culture medium suitable for culturing any of these cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The instant claims disclose generically to use any neural stem cell medium, any dermal papilla cell medium, any hepatocyte medium, or any adipocyte medium for the method of reprogramming a human dermal fibroblast cell into a neural stem cell, a dermal papilla cell, a hepatocyte or an adipocyte. The claims also require a culture medium free of cells that would be stimulated by ultrasound.
While the instant specification as well as claims disclose specific media for specific cell types, however, there is no particular description to each of the cell culture medium, and thus, any known cell culture medium for a neural stem cell, a dermal papilla cell, hepatocyte, or adipocyte would be encompassed by the scope of the claims. There is no particular description in the specification whether any cell culture medium would be suitable for the claimed medium including for ultrasonic treatment as well as for a first culture medium, or the specific cell culture medium for the specific cell type would require any specific ingredients for the claimed invention. 
There are numerous cell culture media known in the art that can be used for culturing any of the claimed cells. There are various culture media specifically formulated and disclosed in the numerous publications. Not all of them are the same and they are modified for the necessities of the users or investigators. 
The instant specification discloses no specific culture medium or its ingredient for the culture medium. In fact, the specification disclosed that the culture medium may be any medium with differentiation inducing or maintenance and amplification purposes (para. 60). Thus, the scope of these media would encompass any medium suitable for culturing one or more of the claimed cell types. 
	However, Examples of the instant specification particularly disclose the following culture media for the corresponding cells to be reprogrammed to.
For adipocyte, Example 2 discloses the use of adipocyte differentiation-inducing medium for stem cell, particularly, MesenCultTM adipogenetic Differentiation Medium. It is noted that adipocyte medium would be different from an adipocyte differentiation-inducing medium. 
For hepatocyte, Example 3 discloses the use of HCMTM hepatocyte culture medium commercially available from Lonza, Inc.
For dermal papilla cell, Example 4 discloses the use of dermal papilla cell culture medium from Promocell.
	It is noted that there is no particular shown for the neural stem cell medium.
There are various known culture media in the art that for any or each of these cells. For example, DMEM is well known culture medium widely used as a basal medium for supporting the growth of many different mammalian cells. DMEM supplemented with 10% FCS is known to be used for culturing follicular dermal papilla cells according to Bassino et al. (see Fig. 1). DMEM supplemented with 10% FCS is also known to be used for adipocyte culture according to Gamou et al. (1990, Chapter 18, Animal Cell Culture).  It is also known that DMEM supplemented with 10% FBS
If DMEM/10%FCS is suitable for culturing both adipocytes and dermal papilla cells, the claimed method would be able to produce two distinct cell populations by reprogramming HDF into adipocytes AND dermal papilla cells. The instant specification does not provide any evidence other than using a specific culture medium for a specific cell types as shown in the examples. 
DMEM/F12 supplemented with Hepes, L-glutamine and antibiotic-antimicotic solution would be used for neural stem cells according to Lupatov et al. (2017, J. Stem Cells Regen. Med.). DMEM/F12 supplemented with Hepes and L-glutamine is also used for various other types of cells according to ThermoFisher Scientific (product information for DMEM/F-12, HEPES), and there is no indication in the art that these types of cell culture media are only for neural stem cells. 
The claimed invention requires a step of producing exosome capable of inducing reprogramming a cell, i.e. HDF, into a neural precursor cell, a dermal papilla cell, a hepatocyte or an adipocyte. The step requires only ultrasonic treatment of HDF and the specific culture medium mixed and cultured to produce the exosomes capable of reprogramming the HDF into the specific cell type. The difference between the reprosomes/exosomes capable of reprogramming HDF into different cell types is the specific culture medium utilized.
As discussed above, if a cell culture medium known to be used for more than one claimed cell types, then the same culture medium should be able to produce more than one of different cells by reprogramming HDF. The Examiner does not believe that would be the invention. Therefore, the use of specific culture medium appears to be critical for the claimed invention. 
Without providing particular working embodiment or guidance with regard to the culture medium, the only enabled culture medium is those listed in the Examples. However, it is also noted that Example 1 does not disclose what the neural stem cell medium is.
Considering extremely high number of possible culture media for each cell types presented, and highly unpredictable nature of the invention, one skilled in the art should carry out extreme number of experimentations in order to determine which cell culture medium would enable the claimed invention. This requires undue experimentations and thus, it is concluded that while there are enabled subject matter of the claimed invention based on the disclosure of the instant specification, however, the specification fails to enable the entire scope of the claimed invention.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In case applicant attempts to amend the claims to disclose the specific culture medium as discussed above in the scope of enablement rejection, it is noted that applicant is reminded that the use of a tradename in the claims would be rejected. See MPEP2173.05(u). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632